DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or disclose alone or in combination the highlighted portions shown below.

1. An illegal call detection apparatus comprising:
a data collecting unit that collects, from at least one of a subscriber terminal or a
call exchanger, a raw packet generated by the subscriber terminal using a Voice over Internet Protocol (VoIP) service and collects, from a billing server, call detailed record (CDR) data related to the raw packet ;
a preprocessing unit that generates training data by using service usage
information extracted from the CDR data and service detailed information extracted from the raw packet, and generates a training image by converting the training data into an image according to a predetermined imaging rule; and
a learning unit that extracts at least one or more features from the training
image and learns whether the training image is related to an illegal call by using the features, through an illegal call detection model.

8. A method of training an illegal call detection model by an illegal call
detection apparatus, the method comprising:
collecting a raw packet generated by a previously detected illegal call from at
least one of a subscriber terminal related to the illegal call or a call exchanger, and collecting CDR data related to the raw packet from a billing server;
extracting service usage information from the CDR data, and extracting service detailed information from the raw packet;
determining an illegal call pattern information by using information included in the service usage information and in the service detailed information;
generating training data by using the service usage information, the service detailed information, and the illegal call pattern information;
generating a training image by converting the training data into an image
according to a predetermined imaging rule; and
learning that the training image is related to the illegal call through the illegal call detection model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Note the Figs. and Abstracts of the additional references cited on the accompanying 892.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M.
to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax
phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiners computer
at 571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http:/7pair-direct.uspto.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).gov.
01Jan2022
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652